LONA E\'kRETT,

               Petitloner arid Respondent.

         and

ARTHUR EL'ERETT,                                                   CLERK CI" BUPRE##,e%~ @ g i i -
                                                                         STATE 0 7 w p ~ + b i e #
               Respondent and Appellant


APPEAI.. FROM:        District Court ofthe Eleventh Judicial District,
                      In and for the Coullt); oFFlathead,
                      Honorable Katherine R. Curtis, Judge Presiding


COUNSbl. OF RECORD:

               For Appellant:

                      Peter F. Carroll, Attorney at Lam,, Kal~spell,
                                                                   Mol~tana

               For Respondcnt:

                      Robert B. Alllson. Attorney at L.am1, Kallspell. Montana




Filed:
C:kicCi~isticeKarla M. Grilp delivered lhc Opinion of the C:ourt.

hi     Pursiiant to &ition I, Paragraph 3jcj: "voni-ana Supreme Coui-i 19% it~ntcrnal

Operating Ru!cs. the fol!owirrg decisiori shall not bc cited as precedent. It shall be filed as

a pubhe document      rth the Clerk of the Supreme Court and shall be reported b j case t~tlc,

Supreme Court cause number and result to the State Reporter Publ~sh~ng
                                                                    Company and to

West Croup in the quarterly table of noncitable cases issued by this Court

72     Arthur Everett (Arthur) appeals from the Findings of Fact, Conclusions of i a\%,and

Order Uodtfyrng Support entered by the Ele~enth
                                              Jud~ctal
                                                     Dtstnet Court, Flathead County,

on the 11iot101~ modifq child support filed by L,ona Ebcrett (LLona),hls former spouse. We
               to

affirm on the three issues Arthur raises on appeal

73    1. Did the District Court abuse its discretion by including Arthur's overtime pay in
determining his child support obligation'?

g3     Arthur has remarried since his marriage to L,ona was dissolved and has a minor child

within that marriage, He is c~nployed an agent by the Federal Rurcau of Investigation and
                                    as

his earnings include automatic overtime pay in an amount fixed at 25 percent of base wage.

'The District Court included that autoniatic overtime pay in Arthur's gross earnings for

purposcs of calculating his child support obligation to L,ona for their two sons who reside

with her. Arthur asserts error.

75     ,Arthur correctly contends that under Rule 37.62.106(5), ARM, part of the illontana

Uniform Child Support Guidelines pursuant to which child support must be determined,

overtime inccme for a person with a subsequei~t
                                              family is presumed to be for thc use of the
subsequent family. From that premise, he asserts that thc Distrjct Court was required to

cxcllidc his fixed and ailtomatic ovcrtirne pay* based on his base bvage, from his gross

earnings in calculating child support in the present case. We disagree.

76     The rule at issue docs not define "overtime,"             In interpreting statures and

administrative rules in such a situation, Lte give words their plain meaning. See Richter v.

Rose, 1098 MT 165,1!7 21-22,289 Mont. 370,111\21-22,062 P.2d 583,77 21-22. Black's

L,aw Dictionary I 130 (,7thed. 1'909) defines overtime as "[tlhe hours worked by an employec

in excess of a standard day or week" and "[tlhe extra wages paid for excess hours worked."

Applying these definitions to the record before us regarding Arthur's o\-ertime,it is clear that,

while termed "overtime," Arthur's increase in salary in the amount of 25 percent ofhis base

wage i s not over-time as that term is commonly used and understood. First, Arthur is a

salaried employx, not one pard by the hour. As such, he works the hours requlred rather

than a fixed number of hours per day or week. Consequently, he does not uork hours ~n

excess of a standard day or u-eek and is not paid the extra amount for such excess hours

worked. On this record, the District Court's implicit determination that no actual overtime-

as contemplated by Rule 37.62.106(5). ARM is at issue here 1s not erroneous

1
'7     Moreover, the only~
                         reasonable rationale behind thc administrative rule's presumption

that earnings from traditional ovcrtime are for a subsecluent family is that the overtime has

been undertaken because necessary or appropriate for the nceds of the subsequent family.

This rationale also does not "fit" with the kind of ovei-time at issue here, Arthur's fivcd and

automatic o erttme apparently has been part of h ~ salary, elen though as an add-on. for the
           \                                       s

                                                3
entire period of his ernployrr~enr an FBI agent, including the time during which he and
                                 as

Lana were rnanied, Thus, this "overtitne" clearly is in the nature of permanent and ongoing

salary which meets the "income froni salaries" portion of rhc definition of income available

for child support set forth in Rule 37.62.106(2)(a), ARM.

'8     For these reasons, we conclude the District Court did not abuse its discretion in

irtcluding Arthur's "overtime" pay in determining his child support obligation

1:9   2. Did the District Court err in failing to take Arthur's visitation-related expenses into
account in calculating his child suppol* obligation?

f 10                                 hearing, Arthur 11vedin 1.0s Angeles, Californ~a,
       At the time of the modificat~on                                               and

Lona and their sons lived in Flathead County, Montana. The Montana Unifonn Child

Support Guidelines provide for an adjustment to aparent's income for child support purposes

when trabel by the parent or the child to attain the goals of a parenttng plan exceeds 2.000

miles in a calendar year. See Rule 37.62.130(11, ARM. Arthur contends he is cnt~tled
                                                                                   to

such a travel adjustment.

1      The travel adjustment is calculated using either the parent's ann~tal
                                                                           milcage driven to

exercise parenting or the annual cost oftransportation by means otlicr than automobile. Rule

37.62.130(3), ARM. Arthur's brief to this Court refers to his amended child support

guidelines worksheet submitted to the District Court as support for a travel adjustnlcnt to his

Income.

712    Arthur's atncnded \\orksheet documents h ~ travel expenses to parent hts sons for the
                                                   s

year 1009. A r t h ~ did not attend the hearing, and offered no evidence to indicare his 1999
                     ~r
travel expcnses rcprcscntcd typical annual expenses. I'hc ilistrict Court found that Arthur

                   periods in 1999 and s h o ~ ~bc creditcd S3iN tolvard arreamges in child
had three visiti~t~on                           ld

suppon for "extraordinary visitation expcnscs" for that year.

4 13   The District Court also found that as of January of 2000. the parties had agrce&~-in
                                                                                          ihc

court-ordered mediation in which they resolved parenting issues-that Lona \v-ouldtransport

the children to Spokane, Washingtosl, to fly to California to visit with Arthur, and would

return to Spokane to p ~ c k
                           them up at the end of the k~ssts.The court found, based on that

agreement and the expense ~neurredby Loila to meet those obligations, that a travel

adjustment to Arthur's c h ~ l d
                               support obligat~on .r isitation cxpenscs beyond the year I909
                                                for

was onwananted.

114    Gi\.en Arthur's failure to produce docun~entationto support a travel adjustment

beyond the year 1909, along with the evidence of the parties' resolution of transportation

issues in mediation, we conclude the District Court did not err in failing to take Arthur's

visitation-related expenses into account in calculating his child support obhgation.

715 3, Did the District Court ahrtse its discretion in making the nlodified child support
retroactive to April of 1999?

716    Arthur states he was not served with notice of the request to modifk~child
                                                                                support until

May 5, 1999. Citing the 5 40-4-208(1), MCA, requirement that a court ma>/makc modified

support effective only aRer actual notice of thc motion to modify, he asserts that retroactivity

of his modified child support obligation to April of 1909 is improper. He also appears to

argue that the facts of this case do not support a rctroaetive modification of child support.
"11 7   1-ona's rni?tioe for modification iricludcd her counsel's affidavit stating e copy lllereof

nas rntliled to Adhur in California on March 25, 1999. The motion lvas filcd with thc Clerk

of the District Court on blerch 25, 1999. 'The record suggests that Arthur rchsed to

ackno\vledge scwice ofthe mailcdrnotion and establishes that personal service was obtaincd

by a process server on May 8, 1999, when Arthur was in Montana.

7/18    Kotw~thstanding "actual notice" requirement co~ttaincd
                       the                                   in            5 40-4-208(1), LfCA,
me have relied on the filing date of a motlon to modify as an appropnate effective date for

modified support. See 44arringe ofKovnsll(S995), 270 Mont. 517.525.893 P.2d 860,865.

Oil the facts of this case?iolcluding the short period oftime over which Arthur is quarreling

and the fact that hc presuntably could have delayed actual notice by personal service

indefinitely by simply avoiding Montana, we cannot conclude that the District Court abused

its discretion in making the modified child support retroactive to April of 1999.

9       As to Arthur's second argument, he cites no authority pursua~~t which the facts of
                                                                     to

this case fail to support retroactive modification. As a result, he has failed to comply with

the Rule 23(a)(l), h4.R.App.P.. requ~rement
                                          that arguments on appeal be supported "m~th

citations to the authorities . . . relied on." As a result, we decline to address this argument

further.

7120    Affirmed.
We concur: